DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 6, 14, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 6, 14, and 18 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 15, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0043325 to TSUKAMOTO et al. (hereinafter “TSUKAMOTO”).

Regarding Claim 1, TSUKAMOTO discloses One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (The wireless terminal device includes a processing unit having a central processing unit (CPU) 11, a read only memory (ROM) 12, and a random access memory (RAM) 13 … In the ROM 12, a basic program for executing an application program in the wireless terminal device is stored.  The ROM 12 is, for example, a flash memory. [¶¶ 0034 and 0035]) comprising: 
receiving an indication of an acceleration event at a start position and a deceleration event associated with a user device located in an indoor environment; determining a traveled distance of the user device based at least on an amount of time elapsed between the acceleration event and the deceleration event; obtaining sensor data collected during the time elapsed and associated with the user device (designating all places (or a specific area such as a conference room or the user's desk) in a workplace of the user. [¶ 0014] … a noise removing unit 304 calculates the moving average value of the acceleration data output from the acceleration sensor 101 and outputs the value to a moving distance calculator 307 and a moving direction determination unit 306. … The acceleration sensor 101, the movement determination unit 102, and the timer 103 serve as a determiner that determines whether or not the wireless terminal device is moving. [¶ 0053] … user carrying the wireless terminal device remains at one place such as working at a desk, attending a meeting in a conference room, or taking a break in the break floor. [¶ 0055] … FIG. 3 is a block diagram illustrating an example of a configuration of a wireless terminal acceleration which does not come within the predetermined range of which the center is the magnitude of the gravitational acceleration is transferred from the noise removing unit 304, calculates the user's moving distance using the time measured until the data representing the acceleration which comes within the predetermined range is transferred from the noise removing unit 304 (that is, until the user of the wireless terminal device stops moving). [¶ 0074] … A direction sensor 303 is, for example, a geomagnetic sensor, periodically detects the direction in which the wireless terminal device is facing, and sequentially outputs the information indicating the direction to the moving direction determination unit 306. The moving direction determination unit 306 determines the moving direction of the user viewed from the position indicated by the information stored in the relative position storage 302 using the direction indicated by the information periodically output from the direction sensor 303 and the moving average value of the acceleration transferred from the noise removing unit 304, and outputs the moving direction to the current position calculator 308. [¶ 0075] … information on a map (a floor map of the company in a case of the wireless LAN installed in the user's workplace) of a service area of the wireless LAN. ]P 0095]); 
determining a direction of travel of the user device based at least on the sensor data (The moving direction determination unit 306 determines the moving ; and 
mapping a finish position relative to the start position of the user device in the indoor environment based at least on the traveled distance and the direction of travel (The moving distance calculator 307 start to measure the time by time measurer 305 triggered by the fact that the data representing the acceleration which does not come within the predetermined range of which the center is the magnitude of the gravitational acceleration is transferred from the noise removing unit 304, calculates the user's moving distance using the time measured until the data representing the acceleration which comes within the predetermined range is transferred from the noise removing unit 304 (that is, until the user of the wireless terminal device stops moving) and the information received from the noise removing unit 304 during the same duration, and then, outputs the moving distance to a current position calculator 308 and the moving direction determination unit 306. [¶ 0074] … A direction sensor 303 is, for example, a geomagnetic sensor, periodically detects the direction in which the wireless terminal device is facing, and sequentially outputs the information indicating the direction to the moving direction determination unit 306.  The moving direction determination unit 306 determines the moving direction of the user … using the direction indicated by the information periodically output from the direction sensor 303 and the moving average value of the acceleration transferred from the noise 

Regarding Claim 7, TSUKAMOTO discloses the one or more non-transitory computer-readable media of claim 1.
TSUKAMOTO further teaches:
wherein the sensor data comprises at least one of image data, signal strength, directional data, audio echo data, light intensity data, proximity data, and Wi-Fi data (The wireless terminal device … in addition to the function of performing the data communication via the wireless LAN and the function of data communication via the mobile telephone network, has a communication power measurement function of measuring the communication power transmitted from the access point of the wireless LAN. … the wireless terminal device in the present embodiment includes the following as a configuration for realizing the above-described site survey: an acceleration sensor 101. [¶ 0051])

Regarding Claim 9, the features of Claim 9 are essentially the same as Claim 1 with the one or more non-transitory computer-readable media of claim 1 performing the computer-implemented method of claim 9. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 7 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 1 with the one or more non-transitory computer-readable media of claim 1 performing the system of claim 17,. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 1.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of U.S. Patent Publication 2012/0072110 to VENKATRAMAN.

Regarding Claim 2, TSUKAMOTO discloses the one or more non-transitory computer-readable media of claim 1.
While TSUKAMOTO discloses the finish position (until the data representing the acceleration which comes within the predetermined range is transferred from the noise removing unit 304 (that is, until the user of the wireless terminal device stops moving). [¶ 0074]), TSUKAMOTO does not explicitly disclose, or is not relied on to disclose:
wherein the acts further comprise: 
obtaining an architectural plan associated with the indoor environment; identifying a number of floor levels in the indoor environment based at least on the architectural plan; if the indoor environment includes a plurality of floor levels, determining distances between consecutive floor levels; identifying a floor level corresponding to the … position based at least on the distances between the consecutive floor levels 

However, in the same field of endeavor VENKATRAMAN teaches: 
wherein the acts further comprise: 
obtaining an architectural plan associated with the indoor environment; identifying a number of floor levels in the indoor environment based at least on the architectural plan; if the indoor environment includes a plurality of floor levels, determining distances between consecutive floor levels; identifying a floor level corresponding to the … position based at least on the distances between the consecutive floor levels (At block 412, it is determined whether a map at the altitude of the user navigation device 102 is available. … the routing unit 108 determines whether the map of the indoor environment at the altitude of the user navigation device 102 is available. … the routing unit 108 can convert the altitude of the user navigation device 102 into building level information. … based on knowledge that the floor to ceiling distance in a building is 6 meters and that the altitude of the user navigation device is 2 meters, the routing unit 108 can determine that the user navigation device 102 is at the building level 1 of FIG. 1. [¶ 0047]. The Examiner notes that “a number of” is not interpreted as a “a total number of”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUKAMOTO with that of VENKATRAMAN for advantage of a pressure sensor … incorporated into the navigation device to improve accuracy of vertical positioning of the navigation device and to enable determining a more precise altitude of the navigation device. (VENKATRAMAN: P 0015)

Regarding Claim 10, the features of Claim 10 are essentially the same as Claim 2 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 2.

Claims 3 and 11 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of VENKATRAMAN and U.S. Patent Publication 2014/0274151 to PATTABIRAMAN et al. (hereinafter “PATTABIRAMAN”).

Regarding Claim 3, TSUKAMOTO discloses the one or more non-transitory computer-readable media of claim 1.
While TSUKAMOTO discloses the finish position (until the data representing the acceleration which comes within the predetermined range is transferred from the noise removing unit 304 (that is, until the user of the wireless terminal device stops moving). [¶ 0074]), TSUKAMOTO does not explicitly disclose, or is not relied on to disclose:
wherein the acts further comprise: 
obtaining an architectural plan associated with the indoor environment; identifying a number of floor levels in the indoor environment based at least on the architectural plan; 
if the indoor environment includes a plurality of floor levels, receiving crowdsourced data indicative of traveled distances between the plurality of floor levels from a plurality of user devices located in the indoor environment; 
generating predicted distances between consecutive floor levels based at least on the crowdsourced data; and 
identifying a floor level corresponding to the …  position based at least on the predicted distances between the consecutive floor levels.

However, in the same field of endeavor VENKATRAMAN teaches:
wherein the acts further comprise: 
obtaining an architectural plan associated with the indoor environment; identifying a number of floor levels in the indoor environment based at least on the architectural plan; identifying a floor level corresponding to the … position based at least on the predicted distances between the consecutive floor levels (At block 412, it is determined whether a map at the altitude of the user navigation device 102 is available. … the routing unit 108 determines whether the map of the indoor environment at the altitude of the user navigation device 102 is available. … the routing unit 108 can convert the altitude of the user navigation device 102 into building level information. … based on knowledge that the floor to ceiling distance in a building is 6 meters and that the altitude of the user navigation device is 2 meters, the routing unit 108 can determine that the user navigation device 102 is at the building level 1 of FIG. 1. [¶ 0047]. The Examiner notes that “a number of” is not interpreted as a “a total number of”)

Motivation to combine the teaching of TSUKAMOTO with that of VENKATRAMAN given in Claim 2 above.
 
wherein the acts further comprise: 
if the indoor environment includes a plurality of floor levels, receiving crowdsourced data indicative of traveled distances between the plurality of floor levels from a plurality of user devices located in the indoor environment; generating predicted distances between consecutive floor levels based at least on the crowdsourced data (By way of example, FIG. 8 depicts a method for crowd-sourcing altitude estimates for the purposes of mapping floors, things, or places in buildings to those altitudes.  Initially, groups of estimated altitudes are identified (810).  For example, a group may be formed by estimated altitudes that are within x units of each other (e.g., 1 meter).  A height corresponding to each group may be identified (e.g., by performing a mathematical operation on the group of estimated altitudes, like computing an average or determining the most common altitude).  Each group height may be mapped to different floors, things, or places in building (820).  The mapping may relate different heights to each other.  For example, a difference between floors in a building may be identified as the most common difference in height between consecutive heights.  Input that identifies the floor level may alternatively obtained from a user of the device, or by determining that receivers in a group are within range of a local beacon that is located at that floor level (e.g., the network 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUKAMOTO and VENKATRAMAN with that of PATTABIRAMAN for advantage of improved techniques for estimating a position of a person, and for collecting assistance data that can be used with the position estimate to connect that person to a place, thing or service. (PATTABIRAMAN: P 0004)

Regarding Claim 11, the features of Claim 11 are essentially the same as Claim 3 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 3.

Claims 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of U.S. Patent Publication 2012/0224770 to STRASSENBURG-KLECIAK.

Regarding Claim 4, TSUKAMOTO discloses the one or more non-transitory computer-readable media of claim 1.
While TSUKAMOTO discloses the finish position (until the data representing the acceleration which comes within the predetermined range is transferred from the noise removing unit 304 (that is, until the user of the wireless terminal device stops moving). [¶ 0074]), TSUKAMOTO does not explicitly disclose, or is not relied on to disclose:
wherein the acts further comprise: 
obtaining an architectural plan associated with the indoor environment; 
identifying a number of terminals in the indoor environment based at least on the architectural plan; 
if the indoor environment includes a plurality of terminals, determining distances between consecutive terminals; and 
identifying a terminal corresponding to the … position based at least on the distances between the consecutive terminals.

However, in the same field of endeavor, STRASSENBURG-KLECIAK teaches: 
obtaining an architectural plan associated with the indoor environment; identifying a number of terminals in the indoor environment based at least on the architectural plan; if the indoor environment includes a plurality of terminals, determining distances between consecutive terminals; and identifying a terminal corresponding to the … position based at least on the distances between the consecutive terminals (The module 10 may be furthermore connected to map data 13 containing map information as “a number of” is not interpreted as a “a total number of;” and 2)  “terminal” is interpreted consistent with the context of the present disclosure and in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims). More specifically, “terminal” is interpreted consistent with e.g., P 0016 “from one terminal to another terminal, for example, in an airport” and P 0023 of the present published Specification, i.e., as “defined space” “indoor environment.” That is, “terminal” is interpreted as a “building” defining an indoor space/area/zone/region/floor/room - or a defined indoor space/area/zone/region/floor/room” of - or within - a building (e.g., an airport “terminal” where passengers transfer between ground transportation, board and disembark from an aircraft, etc.))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUKAMOTO with that of STRASSENBURG-KLECIAK for advantage to provide a possibility to efficiently and reliably determine the number of floors of a building shown on image data. (STRASSENBURG-KLECIAK: P 0008)

Regarding Claim 12, the features of Claim 12 are essentially the same as Claim 4 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 4.

Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of STRASSENBURG-KLECIAK and U.S. Patent Publication 2020/0018812 to LINDQUIST et al. (hereinafter “LINDQUIST”).

Regarding Claim 5, TSUKAMOTO discloses the one or more non-transitory computer-readable media of claim 1.
 the finish position (until the data representing the acceleration which comes within the predetermined range is transferred from the noise removing unit 304 (that is, until the user of the wireless terminal device stops moving). [¶ 0074]), TSUKAMOTO does not explicitly disclose, or is not relied on to disclose:
wherein the acts further comprise: 
obtaining an architectural plan associated with the indoor environment; 
identifying a number of terminals in the indoor environment based at least on the architectural plan; 
if the indoor environment includes a plurality of terminals, receiving crowdsourced data indicative of traveled distances between the plurality of terminals from a plurality of user devices located in the indoor environment; 
predicting distances between consecutive terminals based at least on the crowdsourced data; and 
identifying a terminal corresponding to the … position based at least on the predicted distances between the consecutive terminals.


However, in the same field of endeavor, STRASSENBURG-KLECIAK teaches:
wherein the acts further comprise: 
obtaining an architectural plan associated with the indoor environment; identifying a number of terminals in the indoor environment based at least on the architectural plan; if the indoor environment includes a plurality of terminals, identifying a terminal corresponding to the … position based at least on the predicted distances between the consecutive terminals (The module 10 may be furthermore connected to map data 13 containing map information as currently used for navigation systems to guide a user to a predefined destination location.  For example, the module 10 could be a vehicle navigation system.  The map data 13 may contain a road network and may additionally contain information about road surroundings including inter alia buildings.  By way of example, the map data 13 may contain a floor plan of buildings in addition to the road network.  The module 10 contains a processing unit 11 which may be configured to determine the number of floors of a building using the image data contained in the database 12.  The determination of the number of floors of a building will be discussed in further detail with reference to FIGS. 2-5.  When the floor number has been determined by the processing unit 11, the floor number of a building may be added to the map data contained in the database 13.  The map data containing the street network, a floor plan of the buildings and the corresponding number of floors may then be used in connection with a navigation system.  The system shown FIG. 1 may be part of a navigation system.  However, it may be also possible that the map data or the floor data determined by the module 10 are provided to a navigation system for further use. [¶ 0028] Furthermore, the processing unit 11 may be configured to determine the different floors in the building using the knowledge of the determined number of floors and using the “a number of” is not interpreted as a “a total number of;” and 2)  “terminal” is interpreted consistent with the context of the present disclosure and in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the terminal” is interpreted consistent with e.g., P 0016 “from one terminal to another terminal, for example, in an airport” and P 0023 of the present published Specification, i.e., as “defined space” of an “indoor environment.” That is, “terminal” is interpreted as a “building” defining an indoor space/area/zone/region/floor/room - or a defined indoor space/area/zone/region/floor/room” of - or within - a building (e.g., an airport “terminal” where passengers transfer between ground transportation, board and disembark from an aircraft, etc.))

Motivation to combine the teaching of TSUKAMOTO with that of STRASSENBURG-KLECIAK given in Claim 4 above.
While the combination of TSUKAMOTO and STRASSENBURG-KLECIAK does not explicitly teach, or is not relied on to teach, in the same field of endeavor LINDQUIST teaches:
wherein the acts further comprise: 
receiving crowdsourced data indicative of traveled distances between the plurality of terminals from a plurality of user devices located in the indoor environment; predicting distances between consecutive terminals based at least on the crowdsourced data (In an embodiment, distance indicative measurements and signal strength measurements may be acquired using mobile phones and the gathering of information for forming the indoor environment model may thus be suitably performed through crowdsourced 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUKAMOTO and STRASSENBURG-KLECIAK with that of LINDQUIST for advantage to provide improved indoor positioning. (LINDQUIST: P 0006)

Regarding Claim 13, the features of Claim 13 are essentially the same as Claim 5 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 5.

Claims 6, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of U.S. Patent Publication 2014/0244163 to ZHAO et al. (hereinafter “ZHAO”).

Regarding Claim 6, TSUKAMOTO discloses the one or more non-transitory computer-readable media of claim 1.
While TSUKAMOTO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ZHAO teaches:
wherein the acts further comprise: 
determining whether the time elapsed is below a predetermined threshold; and if the time elapsed is below the predetermined threshold, determining that the start position is substantially the same as the finish position (if a distance between the estimated starting location at the first time and an ending location of a respective unfiltered candidate location during the movement is more than a preset threshold, the techniques may also re-determine the then current location of the user device to provide accurate navigation instructions. [¶ 0019] … the candidate locations 114(1) and 114(2), if moving along the direction and distance of the movement 116 would end at or cross one of the impossible locations 108(1) and 108(2) respectively.  Thus, the user device 104 could not experience the movement 116 from the candidate locations 114(1) and 114(2).  The candidate locations 114(1) and 114(2) are filtered out as potential starting locations of the user device 104. [¶ 0031] In contrast, the candidate location 114(p) after experiencing the movement 116 does not end at or cross any of the impossible locations, thus the candidate location 114(p) remains as a potential starting location. [¶ 0032])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUKAMOTO with that of ZHAO for advantage to provide accurate navigation instructions to the user. (ZHAO: P 0017)

Regarding Claim 14, the features of Claim 14 are essentially the same as Claim 6 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 6 with the system of claim 17 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 6.

Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of U.S. Patent Publication 2019/0375094 to KIM et al. (hereinafter “KIM”).

Regarding Claim 8, TSUKAMOTO discloses the one or more non-transitory computer-readable media of claim 1.
While TSUKAMOTO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor KIM teaches:
wherein the acts further comprise:
determining whether the sensor data indicates that proximity between the user device and a checkpoint in the indoor environment is below a predetermined threshold; and if the proximity is below the predetermined threshold, determining the start position of the user device based at least on the proximity between the user device and a checkpoint (The moving robot determines the presence and distance of the obstacle through the infrared sensor. [¶ 0009] … A moving robot operated in public places such as airports, railway stations, department stores, and ports where many people stay or move. [¶ 0011] …  The head camera unit 313 may sense a person present within a certain distance, presence of a guidance object in a guidance mode, a distance between a person and the moving robot 1, a moving speed of a person, or the like. [¶ 0056] … the RGBD sensor 321 … may sense a person present within a certain distance, presence of a guidance object in a guidance mode, a distance between a person and the moving robot 1, a moving speed of a person, or the like. [¶ 0073] … The ultrasonic sensor 333 may be a sensor for measuring the distance between the obstacle and the moving robot 1 by using an ultrasonic signal.  The ultrasonic sensor 333 may serve to detect an obstacle close to the moving robot 1. [¶ 0086] … The body camera unit 25 may sense a person present within a certain distance, presence of a guidance object in a guidance mode, a distance between a person and the moving robot 1, a moving speed of a person, and the like. [¶ 0118] … The acceleration sensor detects a speed change of the moving robot 1, for example, a change in the moving robot 1 due to a start, a stop, a direction change, a collision with an object, or the like.  [¶ 0167] … an information area 920 of the second display 21 may display destination or search result information 921, navigation information 922 including a map screen, and guide 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of TSUKAMOTO with that of KIM for advantage of a method of automatically traveling while recognizing a person or an obstacle to ensure safety. (KIM: P 0013)

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 8 with the computer-implemented method of claim 9 being performed by the one or more non-transitory computer-readable media of claim 1. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 8.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of U.S. Patent Publication 2016/0302050 to BLANDO et al. (hereinafter “BLANDO”) .

Regarding Claim 19, TSUKAMOTO discloses the system of claim 17.
the one or more processor is further configured to: broadcast (wireless terminal device including: a wireless communicator, configured to perform a measurement of an index indicating a quality of a communication state in a first wireless communication network and transmission and reception of data via the first wireless communication network. [¶ 0008] … processing unit of a wireless terminal device. [¶ 0019]) and the indoor environment (information on a map (a floor map of the company in a case of the wireless LAN installed in the user's workplace) of a service area of the wireless LAN. ]P 0095]), TSUKAMOTO does not explicitly disclose, or is not relied on to disclose: 
broadcast the finish position of the user device to an additional user device in response to an emergency notification

However, in the same filed of endeavor, BLANDO teaches: 
broadcast the finish position of the user device to an additional user device in response to an emergency notification (A mobile device contains an emergency application, which is responsive to the emergency alert signal.  Upon receipt of the emergency alert signal, the emergency application obtains user profile data corresponding to the mobile device, obtains GPS location coordinates of the mobile device, and wirelessly transmits the user profile data and GPS location coordinates to a dispatch center. [¶ 0007])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO in view of VENKATRAMAN.

Regarding Claim 20, TSUKAMOTO discloses the system of claim 17.
While TSUKAMOTO discloses the one or more processor is further configured to  (wireless terminal device including: a wireless communicator, configured to perform a measurement of an index indicating a quality of a communication state in a first wireless communication network and transmission and reception of data via the first wireless communication network. [¶ 0008] … processing unit of a wireless terminal device. [¶ 0019]), TSUKAMOTO does not explicitly disclose, or is not relied on to disclose: 
broadcast the finish position of the user device to an additional user device in response to an emergency notification

However, in the same filed of endeavor, VENKATRAMAN teaches: 
generate navigation instructions in the indoor environment based at least on a navigated route of the user device from the start position and the finish position (A location-based navigation device utilizes precise vertical positioning for navigation in a multi-level indoor environment (e.g., in a multi-story building). [¶ 0014] … FIG. 4 and FIG. 5 depict a flow diagram 400 illustrating example 

Motivation to combine the teaching of TSUKAMOTO with that of VENKATRAMAN given in Claim 2 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERNEST G TACSIK/
Examiner, Art Unit 2644